DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 05/23/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends from claim 4 and claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP 2011005588 A) in view of Aoki  (US 9007011 B2).
Re. Claim 1, Iwata disclose an electric tool (Fig. 1), comprising: 
a motor (2); 
an inverter circuit (33) supplying an electric current to the motor (2) and having a plurality of switching elements (Q1-Q6); and 
a controller (44) controlling the inverter circuit (33), wherein 
when generating an electric braking force on the motor, the controller performs a first braking control of continuously turning on at least one of the plurality of switching elements of the inverter circuit (see page 6).
Iwata disclose “a control unit detects the number of revolutions of the motor during braking action. When the number of revolutions of the motor during the braking action is a predetermined number of revolutions (N) or more, the braking action is continued. When it becomes the number of revolutions (N) or less, the control unit calculates an elapse time Tc for ending the braking action and controls such that the braking action is released after the elapse time Tc” (see abstract.) 
Iwata do not disclose a second braking control of repeatedly turning on and off the at least one of the plurality of switching elements.  
On the same field of endeavor, Aoki disclose a second braking control of repeatedly turning on and off the at least one of the plurality of switching elements (column 5, lines 34-49).  
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Iwata with the teaching of Aoki to perform the second braking taught by Aoki; so that the rotation of the motor can be stopped smoothly by attenuating voltage ripples. 
Re. claim 2, the combination of Iwata and Aoki discloses wherein the controller switches from the first braking control to the second braking control when a rotation speed of the motor becomes equal to or less than a predetermined rotation speed in a braking control (see Iwata abstract and Aoki, column 5, lines 34-49.)
Re. claim  5, the combination of Iwata and Aoki discloses wherein the controller turns on at least one of upper arm-side switching elements of the plurality of switching elements or at least one of lower arm-side switching elements of the plurality of switching elements of the inverter circuit in the first braking control (see Page 6 in Iwata).  
Re. claim  6, the combination of Iwata and Aoki discloses wherein the controller sets a duty ratio of an on period of the at least one of the plurality of switching elements constant in the second braking control (see first pulse signal with constant duty ratio in Fig. 2 of Aoki.)
Re. claim  7, the combination of Iwata and Aoki discloses wherein the controller sets a duty ratio of an on period of at least one of the plurality of switching elements variable in the second braking control(see second pulse signal with variable duty ratio in Fig. 2 of Aoki.)
Re. claim  8, the combination of Iwata and Aoki discloses wherein the controller gradually increases the duty ratio in the second braking control (see Aoki, column 6, lines 4-8).  
Re. claim 12, the combination of Iwata and Aoki discloses an operation switch switching between driving and stopping the motor, wherein the controller generates the electric braking force on the motor when the operation switch enters a state of instructing the motor to stop (see the operation of switch 7 in Iwata). 
Re. claim 13, the combination of Iwata and Aoki discloses wherein the electric tool operates with an DC power supply; however, it conventional to use AC power supply from outside along with a rectifier and smoothing capacitor in order to provide the desirable DC voltage to the tool.
Claim 14 includes the same or similar features as those discussed above in connection with claim 1; therefore, is rejected for at least the same reasons.
5.	Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP 2011005588 A) in view of Aoki  (US 9007011 B2), and further in view of Matsunaga et al. (US 20140352995 A1)
Re. claims 3 and 15, the combination of Iwata and Aoki discloses a power tool wherein the control unit detects the number of revolutions of the motor during braking action. However, it does not disclose the predetermined rotation speed is set according to an inertia moment of the rotation tool. Matsunaga disclose that “an optimum rotating speed can be set at the electric motor 114 in accordance with the inertia in the operation of the tip tool 113”  ¶. [0257]. Hence, it would have been obvious to one with ordinary skill in the art to consider the moment of inertia when setting the speed. “Therefore, the vibrations, noise, power consumption, etc. of the electric power tool 110 can be reduced” (Matsunaga ¶. [0257].)
Re. claim  4, wherein the controller determines the inertia moment of the rotation tool based on a time change rate of a rotation speed during acceleration or deceleration of the motor or a starting current of the motor (Matsunaga teach correlation between the change in speed and the inertia ¶. [0292]; thus, it would be obvious to determine the inertia moment using the change in speed.)
Allowable Subject Matter
6.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846